Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U. S. Patent Numbers 10,904,237 and 10,547,600 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 12 and 17, when considered as a whole, are allowable over the prior art of record. Specially, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “monitoring a new session at a firewall to identify a user associated with the new session; generating an IP/user binding based on a user identification look-up at the firewall based on an IP address and a port number associated with the new session; applying an authentication profile selected based on the IP/user binding and a resource for which access is being requested that is associated with the new session, wherein the authentication profile includes a time-based authentication factor; generating a timestamp for the time-based authentication factor associated with the user after the user successfully authenticates for access to the resource based on the authentication profile; intercepting another request from the user for access to the resource at the firewall; and determining whether the timestamp for the time-based authentication factor is expired based on the authentication profile using a configurable cache timeout since a last successful authentication for the time-based authentication factor associated with the IP/user binding and the resource that is performed for authentication enforcement for the resource, wherein if the timestamp for the time-based authentication factor is expired based on the authentication profile, then the user is requested to authenticate again prior to allowing access to the resource”. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 12 and 17, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435